ACCEPTED
                                                                                                                                03-14-00302-CV
                                                                                                                                       4677781
                                                                                                                      THIRD COURT OF APPEALS
                                                                                                                                 AUSTIN, TEXAS
                                                                                                                           3/27/2015 3:30:33 PM
           GreenbergTraurig                                                                                                   JEFFREY D. KYLE
                                                                                                                                         CLERK


Dane McKaughan
fel   5L2.32O.72OO
Fax 512,320.72LO                                                                                                FILED IN
mcka ug ha nd @gtlaw. co m
                                                                                                         3rd COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                         3/27/2015 3:30:33 PM
                                                               March 27,2015
                                                                                                           JEFFREY D. KYLE
                                                                                                                 Clerk


Jeffrey D. Kyle, Clerk
Court of Appeals - Third District of Texas
Price Daniel Sr. Building
209 West l4th Street, Room 101
Austin, Texas 18701

           Re        Court of Appeals Number: 03-14-00302-CV
                     Trial Court Case Number: D-l-GN-12-001695

           Style: The Railroad Commission of Texas; CenterPoint Energy Resources Corp., d/b/a
           CenterPoint Energt Entex; and CenterPoint Energy Texas Gas v. Gulf Coast Coalition of
           Cities

Dear Mr. Kyle

        I hereby notify the Court that I am in receipt of the Court's March 24,2015 notif,rcation
that the above cause has been set for submission and oral argument on May 20,2015 at 1:30 p.m.
I intend to argue this case before the Court on behalf of CenterPoint Energy Resources Corp.,
dlblaCenterPoint Energy Entex; and CenterPoint Energy Texas Gas.

                                                                                  S




                                                                                  Dane

DM/cd




AUS 536372378v1


GREENBERG TRAURIG, LLP       I   ATTORNEYS AT LAW     T WWW.GTLAW.COM
300 West 6th Street r   Suite 2050 r   Austin,   fX78701   r   Tel 512.320.7200   r   Fax 512.320.7210